The plaintiff, a passenger upon one of the trains of the defendant company, claims that she was injured by the negligent operation of the train when she was about to alight at a railway station. This action is brought to recover damages for the alleged negligence of the company’s servants. The defendant, while denying its negligence, urged that the plaintiff was barred from recovery on account of her own contributory negligence to the accident. Without entering into a discussion or deciding the question of negligence of the defendant, the majority of the Court are of opinion that the record shows that the plaintiff was guilty of contributory negligence, and the mandate will be: Motion for new trial granted.